Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by International Publication CN110269341 by Li (Here forth “Li”).
Regarding claim 1, Li discloses: An article of luggage comprising: a rigid shell comprising an inner surface and an outer surface (Fig A), the inner surface defining a main storage volume (Fig A), a portion of the outer surface defining a recess to accommodate an outer compartment (Fig A), the outer compartment (Fig A) comprising: a panel attached to the portion of the outer surface defining a recess (Fig 1 and A), wherein the panel is nested inside the recess (Fig 1 and A); and a non-rigid covering for enclosing the outer compartment (Fig A, the back and side portions attached of bag define a panel, and the rest of the bag defines the covering that encloses the outer compartment), wherein the non- rigid covering is attached to the panel (Fig 1, the covering includes the lid and everything on the lid of the bag body 12; the crease lines running through the body 12 show that the covering is not rigid).

    PNG
    media_image1.png
    497
    596
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 2D of Li
Regarding claim 3, Li further discloses: wherein the panel is attached to the portion of the outer surface defining a recess with at least one fastener (Fig A, fasteners 111 and 121).
Regarding claim 8, Li further discloses: comprising a top side adjacent to a front side (Fig A); wherein the portion of the outer surface defining a recess is disposed on the top side and the front side of the rigid shell (Fig A).
Regarding claim 9, Li further discloses: comprising a curved surface joining the top side and the front side (Fig A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Patent 4446900 issued to Markovich (Here forth “Markovich”).
Regarding claim 2, Li does not expressly disclose apertures.
Markovich discloses a similar luggage wherein the portion of the outer surface defining a recess further comprising a weight-reducing aperture (Fig 1, apertures 124 and 126).
It would have been obvious to a person having ordinary skill in the art having the teachings of Li and Markovich before them, when the application was filed, to have modified the luggage of Li to include the concept of apertures the surface of a shell, as taught by Markovich, to advantageously provide a supportive surface when in contact with other items or surfaces.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 4, Li does not expressly disclose wherein the at least one fastener is one or both of a rivet and a binding post.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have at least one fastener that is a rivet or binding post, because Applicant has not disclosed why these fasteners provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Li’s luggage (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Li’s luggage (details above) to obtain the invention as claimed.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Patent 4703519 by Krenzel (Here forth “Krenzel”).
Regarding claim 5, Li does not expressly disclose a non-rigid covering sewn to the panel.
Krenzel includes a similar luggage wherein the non-rigid covering is sewn to the panel (Column 2 lines 45-48, the cover 31 is sewn to the panel 31).
It would have been obvious to a person having ordinary skill in the art having the teachings of Li and Chiang before them, when the application was filed, to have modified the luggage of Li to include the concept the cover being sewn to the panel, as taught by Krenzel, to advantageously be able to keep the cover attached to the panel.
Regarding claim 6, Li does not expressly disclose that the binding is fabric and covers an edge of the panel. 
Krenzel includes a similar luggage wherein the panel further including a fabric binding for covering an edge of the panel, wherein the non-rigid covering is sewn to the binding (Column 2 lines 45-48, Fig 2, the fabric binding 37 attaches panel 31 to cover 31).
It would have been obvious to a person having ordinary skill in the art having the teachings of Li and Krenzel before them, when the application was filed, to have modified the luggage of Li to include the concept of the binding being sewn to the the panel and cover being made of fabric, as taught by Chiang, to advantageously permanently attach the cover to the panel so it cannot get lost to allow the binding to be flexible.

Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of International patent GB2489832 by Kerley (Here forth “Kerley”).
Regarding claim 7, Li does not expressly disclose that the non-rigid covering is flush with the exterior surface of the exterior shell. 
Kerley discloses a similar luggage wherein the non-rigid covering is flush with an exterior surface of the rigid shell (Fig 1-2).
It would have been obvious to a person having ordinary skill in the art having the teachings of Li and Kerley before them, when the application was filed, to have modified the luggage of Li to include the concept of making the non-rigid covering flush with the exterior surface of the exterior shell, as taught by Kerley, to advantageously be able to stack other luggage on top of the suitcase on the front surface of the luggage.
Regarding claim 10, Li further discloses: wherein the non-rigid covering is openable from the top side to allow vertical insertion of an article into the outer compartment (Fig A).
Regarding claim 11, Li further discloses: wherein the outer compartment is shaped and sized to fit a portable computer (Fig A, the compartment is rectangularly shaped to form a compartment and a portable computer such as a phone can fit into the outer compartment as the length and width are at least half that of the main compartment of the luggage).
Regarding claim 12, Li further discloses: wherein the non-rigid covering is raised above the exterior surface of the rigid shell on the top side (Kerley Fig 1-2, the covering and panel when removed from the main luggage can be raised above the exterior surface of the rigid shell on the top side).
Li as modified includes all of the limitations, including wherein the non-rigid covering is flush with the exterior surface of the rigid shell on the front side (See the detailed description of the rejection of claim 7), 
Regarding claim 13, Li further discloses: the non-rigid covering including a fastener to open and close the outer compartment (Fig A, a zipper is a fastener).
Regarding claim 14, Li as modified does not expressly disclose wherein the fastener comprises a magnet.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have a fastener that is a magnet, because Applicant has not disclosed why this fastener provides an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Li’s modified luggage (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Li’s modified luggage (details above) to obtain the invention as claimed.
Regarding claim 15, Li further discloses: wherein the fastener comprises a zipper (Fig A).
Regarding claim 16, Li discloses: An article of luggage comprising: a rigid shell comprising an inner surface and an outer surface (Fig A), the inner surface defining a main storage volume (Fig A), a portion of the outer surface defining a recess to accommodate an outer compartment (Fig A), the outer compartment comprising: a panel attached to the portion of the outer surface defining a recess (Fig A and 1), wherein the panel is nested inside the recess (Fig A); and a non-rigid covering for enclosing the outer compartment (Fig 1, the covering includes the lid and everything on the lid of the bag body 12; the crease lines running through the body 12 show that the covering is not rigid), the non-rigid covering attached to the panel (Fig A), [Not taught: wherein the non-rigid covering is flush with an exterior surface of the rigid shell]; wherein the portion of the outer surface is disposed on a top side and a front side of the rigid shell (Fig A); and 10P9543US00 wherein the non-rigid covering is openable from the top side to allow vertical insertion of an article into the outer compartment (Fig A).
Kerley discloses a similar luggage wherein the non-rigid covering is flush with an exterior surface of the rigid shell (Fig 1-2).
It would have been obvious to a person having ordinary skill in the art having the teachings of Li and Kerley before them, when the application was filed, to have modified the luggage of Li to include the concept of making the non-rigid covering flush with the exterior surface of the exterior shell, as taught by Kerley, to advantageously be able to stack other luggage on top of the suitcase on the front surface of the luggage.
Regarding claim 17, Li further discloses: wherein the outer compartment is shaped and sized to fit a portable computer and the non-rigid covering including a zipper to open and close the outer compartment (Fig A, the compartment is rectangularly shaped to form a compartment and a portable computer such as a phone can fit into the outer compartment as the length and width are at least half that of the main compartment of the luggage).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 20200069018 by Chiang (Fig 1: covering sewn to panel);
US Publication 20150021132 by Sijmons (Fig 6: apertures in recess).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926 can be reached on Mon-Fri 9:00am-5:00pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733